DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.
Note on Previous Examiner’s Amendment
The claims were amended by the previous examiner’s amendment dated 14 February 2022.  The claims as amended by the examiner’s amendment are the claims that are allowed.  See e.g., MPEP 1308, III.1
Allowable Subject Matter
Claims 1, 4 to 11, and 13 to 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record[2] does not reveal or render obvious the apparatus or method as recited in claims 1 or 11, wherein (in combination with the other recited elements, steps, and limitations) for example, the vehicle is controlled to complete the lane change and travel along a deviated path in a changed lane in response to the received lane change command when the vehicle travels along the deviated path in the driving lane, a lane centering path is generated in response to a determination that a path following performance of the vehicle is degraded, and the vehicle is controlled to travel along the lane centering path when the lane change is completed and the path following performance is degraded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The Information Disclosure Statement filed on 11 May 2022 has been considered.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Lee et al. (2012/0283907 reveals a fail-safe system for performing lane centering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP,
        “III.    HANDLING OF APPLICATIONS THAT CONTAIN AN EXAMINER'S AMENDMENT
        When an application is withdrawn from issue, either at the initiative of the applicant or by the Office, and the application contains an examiner’s amendment, the claims as amended by the examiner’s amendment are the claims subject to further examination.”
        2 Including e.g., the prior art in the IDS filed 11 May 2022.